Citation Nr: 1019102	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  09-37 225	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected degenerative joint disease 
(DJD) with degenerative disc disease (DDD) of the cervical 
spine.

2.  Entitlement to a temporary total rating (TTR) due to the 
need for a period of convalescence following thoracic spine 
surgery in June 2008.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION


The Veteran served on active duty from January 1979 to 
January 2001.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

The issue of entitlement to an increased disability rating 
for service-connected DJD with DDD of the cervical spine is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
January 1979 to January 2001.

2.	On April 20, 2010, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his authorized representative, that a 
withdrawal of the appeal of the issue of entitlement to a 
temporary total disability rating is requested.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or 
his or her authorized representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant, through his/her 
authorized representative, has withdrawn the appeal of the 
issue of entitlement to a temporary total disability and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal with regard to this 
issue, and it is dismissed.


ORDER

The appeal of the issue of entitlement to a temporary total 
disability rating is dismissed.


REMAND

With regard to the Veteran's claim of entitlement to an 
increased disability rating for DJD with DDD of the cervical 
spine, the Board construes statements made by the Veteran and 
received by the RO in February and April 2009 as a notice of 
disagreement with the October 2008 rating decision on this 
claim.  Therefore, the Veteran initiated appellate review of 
this issue, but he has not been furnished a statement of the 
case that addresses it.  Thus, the Board is required to 
remand the issue to the RO for issuance of a proper statement 
of the case.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The RO should furnish the Veteran a 
Statement of the Case with respect to the 
issue of entitlement to an increased 
disability rating for DJD with DDD of the 
cervical spine.  The RO should return 
this issue to the Board only if the 
Veteran files a timely substantive 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



		
KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


